DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 16/627,988 was filed on 12/31/2019.
An IDS filed on 12/31/2019, 12/22/2020, 10/26/2021 has been fully considered and entered by Examiner.
Claims 1-20 were originally filed.  Claims 16-20 were cancelled with an preliminary amendment.  Therefore claims 1-15 are subject to examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more. With respect to claims 1, 10 it recite(s) “acquiring a video stream wherein each frame of video data has a timestamp (i.e. concepts performed in human mind including observation, evaluation) wherein a user can acquire the content on paper and add time stamp to the content; acquiring a whiteboard content corresponding to the timestamp (i.e. concepts performed in human mind including observation, evaluation) wherein a user can acquire content on paper corresponding to timestamp.    This judicial exception is not integrated into a practical application because adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a device or computer as a tool to perform an abstract idea. The claim recite additional element of terminal device and the step of playing the video stream according to the timestamp but are not sufficient to 
With respect to claim 7, it recite(s) “collecting a first whiteboard content and adding timestamp (i.e. concepts performed in human mind including observation, evaluation) wherein a user can collect the content on paper and add time stamp to the content; collecting each frame of video data and adding time stamp (i.e. concepts performed in human mind including observation, evaluation) wherein a user can collect video data on paper and add time stamp to the data.    This judicial exception is not integrated into a practical application because adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. The claim recite additional element of terminal device and the step of sending the first whiteboard content, the timestamp of the first whiteboard content to a server but are not sufficient to amount to significantly more than the judicial exception because it is considered as adding insignificant extra solution activity to the judicial exception because it is just sending content which does not add any significant weight.    Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. 
Dependent claim(s) 2-6, 8-9, 11-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the claim(s) are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.

With respect to claims 11-14, they recite similar software apparatus, therefore rejected under same rationale as claim 10.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8,10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. U.S. Patent Publication # 2011/0208807 (hereinafter Shaffer) in view of Reynolds et al. U.S. Patent Publication # 2018/0330760 (hereinafter Reynolds)
With respect to claim 1, Shaffer teaches a method for whiteboard and video synchronization, comprising: acquiring, by a first terminal device (I.e. square image is sent to session participants in California)(Paragraph 35), a video stream (i.e. square image) sent by a server (i.e. collaboration server), and the video stream is sent to the server by a second terminal device after the second terminal device 
playing the video stream by the first terminal device (i.e. display/playing the square image to session participants in California)(Paragraph 33-34), and according to a timestamp (i.e. decay time) of a currently played frame of the video stream (Paragraph 35), acquiring, by the first terminal device, a whiteboard content corresponding to the timestamp of the currently played frame of the video stream, from a cache for synchronous display (i.e. square stored in memory of collaboration server and then updated master copy to the image is rendered to all virtual smartboard participants)(Paragraph 33-34, 35).
Shaffer teaches time but doesn’t explicitly teach  wherein each frame of video data in the video stream has a timestamp.
Reynolds teaches each frame of video data in the video stream has a timestamp (i.e. captured desktop frame is assigned a timestamp exactly one frame duration from time zero) (Paragraph 54); adds a timestamp to each frame of video data (Paragraph 54, 58); according to a timestamp of a currently played frame of the video stream (i.e. captured desktop frame is assigned a timestamp exactly one frame duration from time zero) (Paragraph 53-54), a whiteboard content corresponding to the timestamp of the currently played frame of the video from a cache for synchronous display (i.e. synchronization process with first, second, third media stream assigned with relative timestamp assigned to each first, second or third media stream)(Paragraph 58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Reynolds’s teaching in Shaffer’s teaching to come up with having each frame of video data in the video stream has a timestamp.  The motivation for doing so would be to provide synchronization process compatible with timeline based on the media streams. 

With respect to claim 3, Shaffer and Reynolds teaches the method according to claim 1, but Shaffer further teaches wherein playing the video stream by the first terminal device, and according to the timestamp of the currently played frame of the video stream, acquiring, by the first terminal device, the whiteboard content corresponding to the -3-Attorney Docket No. 00215.0157. OUS Client Ref P1910053USWStimestamp of the currently played frame of the video stream, from the cache for synchronous display further includes: playing, by the first terminal device, the video stream, rounding down current playing time of the currently played frame of the video stream to determine a first timepoint (i.e. time to live parameter) (Paragraph 36-37) and searching for the timestamp of the currently played frame in a cached queue according to the first timepoint (Paragraph 36-37); and according to the timestamp of the currently played frame, acquiring, by the first terminal device, the whiteboard content corresponding to the timestamp of the currently played frame, from the cache for synchronous display  (i.e. square stored in memory of collaboration server and then updated master copy to the image is rendered to all virtual smartboard participants)(Paragraph 33-34, 35).
With respect to claim 4, Shaffer and Reynolds teaches the method according to claim 3, but Reynolds further teaches before playing the video stream by the first terminal device, the method further 
With respect to claim 5, Shaffer and Reynolds teaches the method according to claim 1, but Shaffer further teaches wherein acquiring, by the first terminal device according to the timestamp of the currently played frame of the video stream, the whiteboard content corresponding to the timestamp of the currently played frame of the video stream, from the cache for synchronous display further includes:  -4-Attorney Docket No. 00215.0157. OUS Client Ref P1910053USWS determining, by the first terminal device, whether a difference between the timestamp of the currently played frame of the video stream and a timestamp of the cached whiteboard content is less than a first threshold (Paragraph 34); and if the difference is less than the first threshold, synchronously displaying, by the first terminal device, the whiteboard content with the timestamp difference less than the first threshold (Paragraph 36-37)
With respect to claim 7, Shaffer teaches a method for whiteboard and video synchronization, comprising: 
collecting, by a second terminal device, a first whiteboard content ( I.e. square image is sent to session participants in California)(Paragraph 35) and adding a timestamp to the first whiteboard content; collecting, by the second terminal device, each frame of video data and adding a timestamp to each frame of video data  (i.e. user in India draws a square on his local smartboard)(Paragraph 32); and 
sending, by the second terminal device, the first whiteboard content, the timestamp of the first whiteboard content (Paragraph 32-35) frame of video data, and the timestamp of each frame of video data to a server  (i.e. each local decaying image has a time to live set) (Paragraph 36)

Reynolds teaches each frame of video data in the video stream has a timestamp (i.e. captured desktop frame is assigned a timestamp exactly one frame duration from time zero) (Paragraph 54); sending, by the second terminal device, the first whiteboard content, the timestamp of first whiteboard content(i.e. synchronization process with first, second, third media stream assigned with relative timestamp assigned to each first, second or third media stream)(Paragraph 58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Reynolds’s teaching in Shaffer’s teaching to come up with having each frame of video data in the video stream has a timestamp.  The motivation for doing so would be to provide synchronization process compatible with timeline based on the media streams. 

With respect to claim 8, Shaffer and Reynolds teaches the method according to claim 7, but Shaffer further teaches wherein, after sending, by the second terminal device, the first whiteboard content, the timestamp of the first whiteboard content, each frame of video data, and the timestamp of each frame of video data to the server, the method further includes:  -5-Attorney Docket No. 00215.0157. OUS Client Ref P1910053USWS playing, by the second terminal device, each frame of video data (Paragraph 33-34), and determining the first whiteboard content synchronously displayed with each frame of video data according to the timestamp of each frame of video data and the timestamp of the first whiteboard content  (i.e. square stored in memory of collaboration server and then updated master copy to the image is rendered to all virtual smartboard participants)(Paragraph 33-34, 35).
	With respect to claim 10, Shaffer teaches an apparatus for whiteboard and video synchronization, comprising: an acquisition module that is configured to acquire a video stream sent by a server, wherein each frame of video data in the video stream has a timestamp, and the video stream is sent to the server 
	With respect to claims 10-14 respectively, they recite similar limitations, therefore rejected under same basis.
Claims 6, 9, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. U.S. Patent Publication # 2011/0208807 (hereinafter Shaffer) in view of Reynolds et al. U.S. Patent Publication # 2018/0330760 (hereinafter Reynolds) further in view of Black et al. U.S. Patent Publication # 2015/0116282 (hereinafter Black)
With respect to claim 6, Shaffer and Reynolds teaches the method according to claim 1, but fails to further teaches wherein a timestamp is a UTC timestamp.  Black teaches timestamp is a UTC timestamp (Paragraph 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Black’s teaching in Shaffer and Reynolds’s teaching to come up with having timestamp being UTC timestamp.  The motivation for doing so would be so start time of the event and the end time of the event or both can be synchronized.  
With respect to claims 9, 15, it teaches same limitation as claim 6, therefore rejected under same basis.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Eikenes et al. U.S. Patent Publication # 2018/0373954 which in Paragraph 75-77 teaches about rendering reconstructed whiteboard images containing timestamp information.

C).  Pullito et al. U.S. Patent # 7,313,593 which teaches each RTP packet header includes a timestamp to determine the proper time to play back the packet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453